Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims 
	Claims 1-5, 7, 8, 10, 13, 15, 17, 19, 26, 30, 35, 38, 45-47 and 63 are currently pending.
	Claims 6, 9, 11, 12, 14, 16, 18, 20-25, 27-29, 31-34, 36, 37, 39-44, 48-62 and 64-77 are cancelled. 
	Claims 1-5, 7, 8, 10, 13, 15, 17, 19, 26, 30, 35, 38, 45-47 and 63 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks and incorporation by reference to a hyperlink.
The use of the terms Trizma® base on pg. 29 line 17; AndroStar® Plus on pg. 31 lines 21 and 23; SYBR™ green on pg. 32 lines 22-23, and AlexaFluor® 647 on pg. 32 line 23, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The attempt to incorporate subject matter into this application by reference to the contents of a site to which a hyperlink and/or browser-executable code is directed on pg. 30 lines 2-3 and the table on pg. 123 is ineffective because an incorporation by reference by hyperlink or other form of browser executable code is not permitted.  See MPEP §  608.01 (d).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: 
To conform with standard practice and for the sake of clarity, the dependent claims 2-5, 7, 8, 10, 13, 15, 17, 19, 26, 30, 35, 38, 45-47 and 63 to start with --The-.
	Claim 8 is objected to in the recitation of “anti-microbial component”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “antimicrobial” to be consistent with claim 1 from which the claim depends from.
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 8, 10, 13, 15, 17, 19, 26, 30, 35, 38, 45-47 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-5, 7, 8, 10, 13, 15, 17, 19, 26, 30, 35, 38, 45-47 and 63 are drawn to a holding media containing an antioxidant, a phospholipase inhibitor, a membrane stabilizing agent and an antimicrobial agent, where each of these components has a wide array of activities and/or effects.  These claims are considered genus claims that encompass a wide array of compounds.  The claims encompass any inhibitor of any phospholipase, any membrane stabilizing agent and any antimicrobial agent which are not described by their function, structure or relation thereto.  
Additionally, claim 5 lists additional components that the holding media can contain including microbial inhibitor, bacteriostatic compound, a compound that inhibits bacterial replication, antibacterial component, phospholipase inhibitor, phospholipase A2 inhibitor, anti-inflammatory compound, immune suppressant compound, antiprotease compound, and a membrane stabilizing compound, where each of these components has a wide array of activities and/or effects.  These claim is considered genus claims that encompass a wide array of compounds.  The claim encompass any microbial inhibitor, bacteriostatic compound, compound that inhibits bacterial replication, antibacterial component, phospholipase inhibitor, phospholipase A2 inhibitor, anti-inflammatory compound, immune suppressant compound, antiprotease compound, and membrane stabilizing compound which are not described by their function, structure or relation thereto. 
        The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all of the potential species of antagonists that may exhibit one, all, of or any of the claimed activity.  The possible variations of compounds are limitless with potentially thousands of compounds that may exhibit the claimed activities.  The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by them.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  
The specification lacks sufficient variety of species of compounds to reflect this variance in the genus since the specification does not provide any examples of such a genus of compounds.  The specification merely describes adding an antioxidant to the biological cells (See 0049, 0053, 0057, 0059, 0063, and 0064 of published application).  The specification further discloses that the antioxidant may be a plant extract (See 0052, 0057, and 0067 of published application).  The specification merely describes adding a phospholipase inhibitor to the biological cells (See 0043-0044, 0049, and 0059 of published application).  The specification further discloses that the inhibitor maybe a phospholipase A2 inhibitor and may be zinc, manganese, citric acid or a combination thereof or a natural phospholipase inhibitor from a plant extract, or chemical inhibitors such as pyrrolidone-based compounds, aristolochic acid, spermine and neomycin sulfate  (See 0060 of published application.  The specification merely describes adding a membrane stabilizing agent to the biological cells (See 0049, 0059, and 0064 of published application).  The specification further discloses that the membrane stabilizing agent maybe extracts of Fagara zanthoxyloides, Olax subscorpioides, Hippophae rhamnoides, and Tetrapleura tetraptera; silibinin; and sugars such as trehalose, phosphofructokinase, carnosine and similar extracts (0053 of published application).  The specification merely describes adding a membrane stabilizing agent to the biological cells (0059 of published application).  
Accordingly, the specification fails to provide adequate written description the genus of “an antioxidant”, for the genus of “a phospholipase inhibitor”, the genus of “a membrane stabilizing agent” and the genus of “an antimicrobial agent” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Additionally, the specification fails to provide adequate written description the genus of a bacteriostatic compound, a compound that inhibits bacterial replication, an antibacterial component, phospholipase A2 inhibitor, an anti-inflammatory compound, an immune suppressant compound, and an antiprotease compound.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these compounds, the specification does not describe the claimed antagonist in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these extracts at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.

	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10, 13, 15, 17, 19, 26, 30, 35, 38, 45-47 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 1, the phrase “synergistic continuity”, renders the claim and its dependents indefinite, since it is unclear what this term means and is referring to.  It is unclear if the cells are being protected with synergistic continuity or if the biological cell have synergistic continuity.  In either case, the meaning of the phrase is confusing.  It is unclear how cells are being protected with synergistic continuity or how this is accomplished.  Likewise, it is unclear how biological cells have synergistic continuity.  
In claim 1, line 1, the phrase “preparing said biological cells to be hypothermically treated”, renders the claim and its dependents indefinite, since it is unclear how exactly the cells are being prepared to be hypothermically treated.  It is unclear what is being done to the cells to be prepared to be hypothermically treated.  Are the cells placed in an appropriate container? Are they being treated with a substance?  
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 10, 15, 17, 19, 35, 38, 45-47 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al. (US 2015/0037783 A1) (ref. of record) in view of Palecek et al. (US 2005/0106554 A1).
With respect to claim 1, Herickhoff teaches a method of protecting in vitro cells by cryopreserving cells (0001).  With respect to the first recited step of claim 1, Herickhoff teaches the method where the cells are obtained from tissue or organs (harvesting a collection of biological cells from an in vivo source) (0009 and 0040).  With respect to the second recited step of claim 1, Herickhoff teaches the method where the cryopreservation fluid is customized to the type of cellular collection involved and teaches enhancing the cryopreservation and freezing of the cells to achieve enhanced results for the cells (preserving the collection of cells based on an anticipated cell damage limiting regimen and a predetermined use) (0001, 0003 0028 and 0044).  With respect to the third recited step of claim 1, Herickhoff teaches the method where the cryopreservation fluid (holding medium) contains an antioxidant and membrane stabilizers (0008, 0029, 0033 and 0039).  With respect to the fourth recited step of claim 1, Herickhoff teaches adding the cryopreservation fluid (holding medium) to the cells (0025-0028 and 0044).  
Although, Herickhoff does not explicitly teach the fifth recited step of claim 1 of transporting the cells in the holding medium and the sixth recited step of claim 1 of receiving the cells in the holding medium after transporting the cells, these steps are commonly performed and well-known in the art and would have been obvious at the effective time of filing of the claimed invention.  The shipping and/or transporting and receipt of cells is well-known in the art as taught by Palecek.  Palecek teaches a method of protecting cells and where the method is used to protect the cells during shipping and handling of embryonic stem cells (abstract, 0024 and 0042).  Additionally, the claimed steps of transporting and receiving the biological cells in the holding medium includes the act of moving of the biological cells from one room to another or from one bench to another within the same room.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in modifying the method of Herickhoff to include the steps of transporting and receiving the biological cells in the holding medium, since these were well-known steps included in methods of protecting cells as taught by Palecek.  
With respect to the seventh recited step of claim 1, Herickhoff teaches preparing the cells before freezing by mixing the cells with the cryopreservation fluid (preparing the cells to be hypothermically treated) (0025).  With respect to the eighth recited step of claim 1, Herickhoff teaches freezing the cells (hypothermically treating the cells) (0001, 0010, and 0025).  With respect to the ninth recited step of claim 1, Herickhoff teaches thawing the cells (warming the cells) (0025 and 0045).  With respect to the tenth recited step of claim 1, Herickhoff teaches using the cells (0025 and 0045-0046).  
With respect to claim 2, Herickhoff teaches the method where the biological cells are from skin, cardiac cells, muscle cells, connective cells, nerve cells, from blood, from testicular tissue (cells from organs), oocytes, sperm, and stem cells (0040).  With respect to claim 3, Herickhoff teaches the cells for use in humans and for bovine sperm (0011 and 0044).  With respect to claim 4, Herickhoff teaches the cells for use in cryopreservation, research, gamete preservation, and diagnostic testing (abstract, 0031, and 0042-0047) .  Additionally, based on the disclosure of Herickhoff it would have been within the purview of one of ordinary skill int the art to recognize that the preserved cells could be used for insemination, implantation, culturing, replication, genetic preservation and reproduction, since Herickhoff teaches the storing of gametes and cells from different tissues and tests the cells for viability (0031 and 0040).  
With respect to claim 5, Herickhoff teaches the method where the cryopreservation fluid (holding medium) contains an antioxidant, cryoprotectant membrane stabilizers, organic molecules of plant and animal origin, agarose, alginates (natural ingredients and non-animal derived components), HEPES (buffer), phosphate buffer saline (buffer), ice nucleator, chemically defined media, vitamin E, ascorbic acid (vitamin C), cholesterol, lecithin, resveratrol (phytochemical and polyphenol), carbohydrates, phenolics, uric acid (organic acid), lipid, glucose (sugar), sucrose (sugar), xylose (sugar), sodium chloride (salt), protein, compound molecules, phytochemicals, plant extract, and sea buckthorn extract (0005, 0008, 0016, 0018, 0026, 0027, 0029, 0033-0036, 0039, 0051-0053).  
With respect to claim 7, Herickhoff teaches the method where the cryopreservation fluid contains a plant extract that is an alcohol extract of fruit or leaf (0053).  With respect to the third recited step of claim 1 and claim 8, Herickhoff teaches the method where the cryopreservation fluid contains triterpenes, tocopherol, carotenoids, phenolics, resveratrol (polyphenol), flavonoids, and terpenes (antimicrobial agents) (0035 and 0051-0053).  With respect to the third recited step of claim 1 and claim 10, Herickhoff teaches the method where one embodiment of the cryopreservation fluid contains citric acid (phospholipase inhibitor) (0041).  With respect to claim 15, Herickhoff teaches the method where cryopreservation fluid contains glycerol, glycine, dimethylsulfoxide, proline, cyclohexanediol, methyl formamide, dimethyl formamide, ethylene glycol, and trehalose (0026).  
With respect to claim 17, Herickhoff teaches the method where the biological cells are cooled (abstract and 0002).  Even though, Herickhoff does not explicitly teach the cooling is performed during the step of transporting the biological cells in the holding media as recited in claim 17.  As previously stated, the transporting of biological cells was well-known common step practiced in methods of protecting cells.  With respect to claim 19, Herickhoff teaches cooling at a rate of -1°C/min to -3°C/min as a general rule of thumb and that it is understood that the rate of cooling varies by cell and tissue type (0003).  Although Herickhoff does not teach the exact range of cooling the cells is at a rate of 0.01°C/min to about 1°C/min as recited in claim 19, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the cooling rate of the biological cells is a result effective variable and that the cooling rate of the biological cells would be matter of routine optimization as evidence by Herickhoff.  Herickhoff teaches cooling at a rate of -1°C/min to -3°C/min as a general rule of thumb and that it is understood that the rate of cooling varies by cell and tissue type (0003).
With respect to claim 35, Herickhoff teaches preserving the collection of cells based on an anticipated cell damage limiting regimen and a predetermined use by preventing damage by limiting oxidative damage and biochemical toxicity (damage caused chemical contamination) (0031).  With respect to claim 38, Herickhoff teaches preparing the cells before freezing by mixing the cells with the cryopreservation fluid and then freezing the cells (0025).  With respect to claim 45, Herickhoff teaches the process of preparing the cells provides for a more homogeneous crystallization process (creating a uniform environment around the biological cells) (0015).  
Although, Herickhoff does not teach the method where the step of creating the uniform environment around the cells includes the step of creating a cage-like environment around each of the cells as recited in claim 46, this appears to be inherent to the step of preserving the biological cells in a cryopreservation medium as taught by Herickhoff.  Herickhoff teaches the claimed method of preserving biological cells in a medium containing membrane lipids, free fatty acids, sterols, salts and agarose (0026, 0035 and 0051) which as disclosed in the Specification are materials that create an cage-like-environment (see published application 0080).  Thus, the claimed result of creating a cage-like environment around each of the biological cells must be inherent to the method as taught by Herickhoff and a necessary effect of practicing the method.  
Similarly, Herickhoff does not teach the method where the step of creating the uniform environment around the cells includes the step of interacting compounds with a phospholipid head group of the biological cells as recited in claim 47, this appears to be inherent to the step of preserving the biological cells in a cryopreservation medium as taught by Herickhoff.  Herickhoff teaches the claimed method of preserving biological cells in a medium containing membrane lipids, free fatty acids, sterols, salts and agarose (0026, 0035 and 0051) which are disclosed in the Specification as materials that interact with the phospholipid head group of the biological cells (see published application 0080).  Thus, the claimed result of interacting compounds with a phospholipid head group of the biological cells must be inherent to the method as taught by Herickhoff and a necessary effect of practicing the method.  
With respect to claim 63, Herickhoff does teaches adding lipids at the appropriate concentration and the lipids can include linoleic acid, linolenic acid and palmitic acid (0051).  Herickhoff does not explicitly teach the method where the step of creating the uniform environment around the cells includes the step of adding lipids containing about 40% linolenic acid (18:3), about 15% linoleic (18:2) and about 20% palmitic to the collection of biological cells as recited in claim 63.  Although Herickhoff does not teach the exact ranges and combination of lipids as recited in claim 63, one of ordinary skill in the art would recognize that the composition of lipids and the concentrations of lipids is a result effective variable and that the amount and types of lipid composition would be matter of routine optimization as taught by Herickhoff.    
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 13, 26, 30 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herickhoff in view of Palecek (as applied to claims 1-5, 7, 8, 10, 15, 17, 19, 35, 38, 45-47 and 63 above), and further in view of Herickhoff et al. (US 2010/0068809 A1) (referred to as Herickhoff ‘809) (ref. of record).
The teachings of Herickhoff and Palecek can be found in the previous rejection above.  
Herickhoff does not teach the method where the step of providing the holding media applicable for the anticipated cell damage limiting regimen and the predetermined use step comprise the step of providing time released compounds in the holding media as recited in claim 13.  However, Herickhoff (‘809) teaches a similar method of protecting biological cells in vitro by preserving the cells in a holding medium (0048).  Herickhoff (‘809) teaches the method where the holding container contains extracts as a liquid coating which are released when contacted with the liquid media this would provide time release of the extract compounds (0078).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Herickhoff to include the time release of the active compounds in the holding media for the benefit of dissolving the compounds once in contact with the biological cells or when the compounds are needed for preservation.  One of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Herickhoff at the effective time of filing of the claimed invention to include the time release of the active compounds in the holding media, since similar methods of protecting biological cells include the time release of compounds in the holding medium as taught by Herickhoff (‘809).  It would have been obvious to would have been obvious to one of ordinary skill in the art to modify the method of Herickhoff to include the time release of the active compounds in the holding media for these same reasons.  
Herickhoff does not teach the method where the step of receiving the cells in the holding medium after transporting the cells includes a step of providing the shipped biological cells with a characteristic selected from the group of reduced bacterial growth, increased bacteriostatic effect, and increased bactericidal effects as recited in claim 26 or where the anticipated cell damage limiting regimen includes damage caused by bacteria as recited in claim 35.  However, as stated previously, Herickhoff ‘809 teaches a similar method of protecting biological cells in vitro by preserving the cells in a holding medium (0048).  In addition, Herickhoff (‘809) teaches the method where the holding medium contains antibiotics and would therefor provide reduced bacterial growth, increase bacteriostatic effect and increased bactericidal effects (0023 and 0048).  Herickhoff (‘809) further teaches the method where bacterial contamination is reduced (0023 and 0048).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Herickhoff to include antibiotics in the holding medium to prevent bacterial contamination as taught by Herickhoff (‘809).  One of ordinary skill in the art would have had a reasonable expectation of success in including antibiotics in the holding medium, since similar methods of protecting biological cells were known to include antibiotics as taught by Herickhoff (‘809).  It would have been obvious to one of ordinary skill in the art to modify the method of Herickhoff to include antibiotics in the holding medium, since antibiotics were known to be used in holding media as taught by Herickhoff (‘809).  
Similarly, Herickhoff does not teach the method where the step of preparing the cells to be hypothermically treated includes the step of adding antibiotic to the shipped biological cells and substituting at least part of the antibiotic with a plant extract as recited in claim 30.  However, as stated previously, Herickhoff ‘809 teaches a similar method of protecting biological cells in vitro by preserving the cells in a holding medium (0048).  In addition, Herickhoff (‘809) teaches the method where the holding medium contains antibiotics and plant extracts (0008, 0015-0016, 0023, and 0048).  Herickhoff ‘809 further teaches the plant oil extract from sea buckhorn has bactericidal effects (0003).  In further support Herickhoff teaches the method where sea buckhorn extract is included in the holding medium (0051).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Herickhoff to include antibiotics and substitute a portion of the antibiotics plant extracts in the holding medium to prevent bacterial contamination as taught by Herickhoff (‘809).  One of ordinary skill in the art would have had a reasonable expectation of success in including antibiotics and plant extracts in the holding medium, since similar methods of protecting biological cells were known to include antibiotics and plant extracts as taught by Herickhoff (‘809) and Herickhoff.  It would have been obvious to one of ordinary skill in the art to modify the method of Herickhoff to include antibiotics and plant extracts in the holding medium, since antibiotics and plant extracts were known to be used in holding media as taught by Herickhoff (‘809) and Herickhoff.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632